     Case 3:20-cv-00476-MMD-WGC Document 3 Filed 08/25/20 Page 1 of 3



1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     DUANE EDWARD FIELDER,                               Case No. 3:20-cv-00476-MMD-WGC
4                                            Plaintiff                    ORDER
5            v.
6     R.N. REBECCA, et al.,
7                                       Defendants
8
9    I.     DISCUSSION

10          On August 21, 2020, Plaintiff, an inmate in the custody of the Washoe County

11   Detention Center (“WCDC”), submitted a civil rights complaint under 42 U.S.C. § 1983

12   and filed an application to proceed in forma pauperis. (ECF Nos. 1-1, 1). Plaintiff’s

13   application to proceed in forma pauperis is incomplete. Plaintiff has not submitted an

14   inmate account statement for the previous six-month period. If Plaintiff has not been at

15   the WCDC facility a full six-month period, Plaintiff must still submit an inmate account

16   statement for the dates he has been present at the facility.

17          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin

18   a civil action in this Court may apply to proceed in forma pauperis in order to file the civil

19   action without prepaying the full $400 filing fee. To apply for in forma pauperis status, the

20   inmate must submit all three of the following documents to the Court:

21          (1) a completed Application to Proceed in Forma Pauperis for Inmate, this

22          Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on

23          page 3),

24          (2) a Financial Certificate properly signed by both the inmate and a prison or jail

25          official (i.e. page 4 of this Court’s approved form), and

26          (3) a copy of the inmate’s prison or jail trust fund account statement for the

27   previous six-month period. If Plaintiff has not been at the facility a full six-month period,

28   Plaintiff must still submit an inmate account statement for the dates he has been present
     Case 3:20-cv-00476-MMD-WGC Document 3 Filed 08/25/20 Page 2 of 3



1    at the facility.
2            Accordingly, the Court denies Plaintiff’s application to proceed in forma pauperis
3    (ECF No. 1) without prejudice because the application is incomplete. The Court will grant
4    Plaintiff a one-time extension to file a fully complete application to proceed in forma
5    pauperis containing all three of the required documents. Plaintiff will file a fully complete
6    application to proceed in forma pauperis on or before October 26, 2020. Absent unusual
7    circumstances, the Court will not grant any further extensions of time. If Plaintiff does not
8    file a fully complete application to proceed in forma pauperis with all three required
9    documents on or before October 26, 2020, the Court will dismiss this case without
10   prejudice for Plaintiff to file a new case with the Court when Plaintiff is able to acquire all
11   three of the documents needed to file a fully complete application to proceed in forma
12   pauperis or pays the full $400 filing fee.
13           A dismissal without prejudice means Plaintiff does not give up the right to refile the
14   case with the Court, under a new case number, when Plaintiff has all three documents
15   needed to submit with the application to proceed in forma pauperis. Alternatively, Plaintiff
16   may choose not to file an application to proceed in forma pauperis and instead pay the
17   full filing fee of $400 on or before October 26, 2020 to proceed with this case.
18           The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but the Court
19   will not file the complaint unless and until Plaintiff timely files a fully complete application
20   to proceed in forma pauperis with all three documents or pays the full $400 filing fee.
21   II.     CONCLUSION
22           For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
23   in forma pauperis (ECF No. 1) is denied without prejudice to file a new fully complete
24   application to proceed in forma pauperis with all three documents.
25           IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the
26   approved form application to proceed in forma pauperis by an inmate, as well as the
27   document entitled information and instructions for filing an in forma pauperis application.
28           IT IS FURTHER ORDERED that on or before October 26, 2020, Plaintiff will either



                                                  -2-
     Case 3:20-cv-00476-MMD-WGC Document 3 Filed 08/25/20 Page 3 of 3



1    pay the full $400 filing fee for a civil action (which includes the $350 filing fee and the $50
2    administrative fee) or file with the Court:
3            (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
4            Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
5            signatures on page 3),
6            (2) a Financial Certificate properly signed by both the inmate and a prison or jail
7            official (i.e. page 4 of this Court’s approved form), and
8            (3) a copy of the inmate’s prison or jail trust fund account statement for the
9    previous six-month period. If Plaintiff has not been at the facility a full six-month period,
10   Plaintiff must still submit an inmate account statement for the dates he has been present
11   at the facility.
12           IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
13   application to proceed in forma pauperis with all three documents or pay the full $400
14   filing fee for a civil action on or before October 26, 2020, the Court will dismiss this action
15   without prejudice for Plaintiff to refile the case with the Court, under a new case number,
16   when Plaintiff has all three documents needed to file a complete application to proceed
17   in forma pauperis or pays the the full $400 filing fee.
18           IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
19   (ECF No.1-1) but will not file it at this time.
20                   August 25, 2020
             DATED: __________________
21
22                                                 UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28



                                                   -3-
